Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 8 October 2021.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8,11-20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  Ogale (US Pat No. 10013773)
As per claim [1,11], a method, comprising:
storing, in a data storage device (see FIG 1: 104+108 or FIG 1: 100), model data of an artificial neural network (see FIG 1: 110 and COL 8 LINES 60-65); 
[The memory interface and the external storage constitutes a data storage device as recited in the claims. 
Alternatively, The Neural Network System constitutes a data storage device to the extent the Neural Network System comprises data storage elements.] 
receiving, from at least one sensor configured on a vehicle, a set of sensor data (see FIG 1: 116 and COL 11 LINES 15-20); 
generating, by one or more processors of the vehicle (see FIG 1: 102), a set of inputs to the artificial neural network based on the sensor data (COL 7 LINES 19-29); 
providing the set of inputs to the data storage device (see FIG 1: 116 and FIG 1: 104 COL 11 LINES 7-15),  
wherein the data storage device is configured to generate a set of outputs using the model data of the artificial neural network in response to the set of inputs (see FIG 3: 310 and COL 16 LINES 10-15); and 
[Oagle discloses pre-processing the image, where data utilized to pre-process the image is taken as model data of the artificial neural network.] 
retrieving, by the one or more processors of the vehicle, the set of outputs from the data storage device (see FIG 3: 314).
[The Memory Interface Subsystem is taken as part of the storage device. Alternatively, the neural network system (see FIG 1: 100) may be taken as a data storage device as recited in the claims.]  
As per claim [2,12] the method of claim 1, 
wherein the data storage device (see FIG 1: 104) generates the set of outputs using at least a portion of the model data stored in the data storage device (see FIG 1: 108) without transmitting the portion of the model data to the one or more processors (see FIG 1: 102) between receiving the set of inputs and completion of computation of the set of outputs (see FIG 3: 310 and COL 16 LINES 10-15).
[The Memory Interface Subsystem is taken as part of the storage device. Alternatively, the neural network system (see FIG 1: 100) may be taken as a data storage device as recited in the claims.]  
As per claim [3,13] the method of claim 2,
 wherein the portion of the model data includes static attributes of neurons in the artificial neural network (see COL 1 LINES 25-30 and COL 8 LINES 60-65).

As per claim 4, the method of claim 3, 
wherein the portion of the model data further includes neuron connectivity data of the artificial neural network (see COL 1 LINES 30-35 COL 8 LINES 60-65).
[Neural networks are taken to comprise neuron connectivity data.] 
As per claim [5,14] the method of claim 2,
 wherein the providing of the set of inputs to the data storage device includes transmitting one or more write commands to store the set of input in the data storage device; and the method further comprises: receiving, from the data storage device, a response to the one or more write commands after the completion of the computation of the set of outputs in the data storage device (see FIG 3: 310 and COL 16 LINES 10-15).
As per claim [6,15] the method of claim 5, 
wherein the retrieving of the set of outputs from the data storage device includes transmitting a read command to the data storage device for the set of outputs (see COL 10 LINES 45-50)
As per claim 7, the method of claim 6, further comprising:
determining, by the one or more processors of the vehicle, whether to retrieve the set of outputs from the data storage device, wherein the transmitting of the read command is in response to a determination to retrieve the set of outputs from the data storage device for processing (see FIG 3: 308 and COL 16 LINES 1-10).
As per claim 8, the method of claim 6, further comprising:
determining, by the one or more processors of the vehicle, whether to store the set of outputs in non-volatile memory of the data storage device; and in response to a determination to store the set of outputs in the non-volatile memory of the data storage 
As per claim 16, a data storage device of a vehicle, comprising:
a host interface configured to receive, from at least one processor of the vehicle a set of inputs to artificial neurons (see FIG 1: 102), the inputs computed based on sensor data generated by at least one sensor configured on the vehicle (see FIG 1: 116 and COL 11 LINES 15-20);
non-volatile memory (see FIG 1: 108) configured to store model data of an artificial neural network and to store the set of inputs (see FIG 1: 110 and COL 8 LINES 60-65);;
a neural network accelerator (see FIG 1: 104) configured to compute a set of outputs using the model data of the artificial neural network stored in the non-volatile memory and the set of inputs received in the host interface (see FIG 3: 310 and COL 16 LINES 10-15); and 
a buffer to store the set of outputs for access by the at least one processor via the host interface  (see FIG 3: 314).
[The memory interface necessarily comprises buffers to read/write/transfer data between different elements.]  
As per claim 17, the data storage device of claim 16, 
wherein the data storage device (See FIG 1: 104) generates the set of outputs using at least a portion of the model data stored in the data storage device (see FIG 1: 110)  without transmitting the portion of the model data to the processor (see FIG 1: 102) between receiving the set of inputs and completion of computation of the set of outputs (see FIG 3: 310 and COL 16 LINES 10-15).

As per claim 18, the data storage device of claim 17, 
wherein the portion of the model data includes static attributes of neurons in the artificial neural network and neuron connectivity data of the artificial neural network  (see COL 1 LINES 25-30 and COL 8 LINES 60-65).
As per claim 19, the data storage device of claim 17, further comprising:
a controller, wherein after completion of computation of the set of outputs, the controller is configured to generate a response to a request from the at least one processor to store the set of inputs in the non-volatile memory, the response indicating availability of the set of outputs in the data storage device (see FIG 3: 308 and COL 16 LINES 1-10).
As per claim 20, the data storage device of claim 19, 
wherein the host interface configured to receive, from the at least one processor, a first command to transmit the set of outputs to the at least one processor, or a second command to store the set of outputs in the non-volatile memory (see FIG 3: 308 and COL 16 LINES 1-10); wherein the controller is configured to execute the first command or the second command using the set of outputs in the buffer, without communications of the set of outputs from the at least one processor (see FIG 3: 310 and COL 16 LINES 10-15).
[The memory interface necessarily comprises buffers to read/write/transfer data between different elements.] 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogale (US Pat No. 10013773) in view of Kolouri (US PG PUB No. 2019/0332109)
As per claim 9, the method of claim 6, 
transmitting, from the one or more processors and responsive to the response to the command to write the further set of inputs, a write command to store the further set of outputs (see FIG 3: 308 and COL 16 LINES 1-10)
wherein the data storage device buffers in the further set of outputs within the data storage device (see Ogale FIG 3: 314); and
[The memory interface necessarily comprises buffers to read/write/transfer data between different elements.]  
wherein the write command is executed without transmitting the further set of outputs from the one or more processors of the vehicle to the data storage device  (see FIG 3: 310 and COL 16 LINES 10-15).
[The Memory Interface Subsystem is taken as part of the storage device. Alternatively, the neural network system may be taken as a data storage device as recited in the claims.] 
However, Ogale does not expressly disclose but in the same field of endeavor further comprising:
receiving, from at least one sensor configured on the vehicle, a further set of sensor data (see Kolouri [0052]) ;
generating, by the one or more processors of the vehicle, a further set of inputs to the artificial neural network based on the further set of sensor data (see [0077]: “Also in 
transmitting a command to write the further set of inputs into the data storage device, wherein the data storage device is configured to generate a further set of outputs using the model data of the artificial neural network and the further set of inputs (see [0024]);
[Kolouri discloses storing multiple neural networks on a same storage.]
receiving a response to the command to write the further set of inputs (see [0094]); and 
It would have been obvious to modify Ogale to store multiple neural networks in the memory as taught by Kolouri.
The suggestion/motivation for doing so would have been for the benefit of processing data from multiple sensors (see Kolouri [0005]).
Therefore it would have been obvious to modify Ogale to further store multiple neural networks in the storage as taught by Kolouri for the benefit of processing data from multiple sensors to arrive at the invention as specified in the claims. 
As per claim 10, the method of claim 9, 
wherein the write command is executed in the data storage device without the further set of outputs being transmitted from the data storage device to the one or more processors of the vehicle (see Ogale FIG 3: 310 and COL 16 LINES 10-15).
[The Memory Interface Subsystem is taken as part of the storage device. Alternatively, the neural network system may be taken as a data storage device as recited in the claims.]  
RESPONSE TO ARGUMENTS
1st ARGUMENT: 
Ogale does not disclose a technique to configure a data storage device to perform computations of an artificial neural network (ANN) in a way as disclosed in the present application and recited in the pending claims. 
The present application shows, for example, in FIG. 17 and FIG. 18, a data storage device 101 that has a neural network accelerator 159 and a controller 151. After an artificial neural network (ANN) model is stored in the ANN Model Namespace 183 of the data storage device 101, an input stream 303 of sensor data 121 can be written, by one or more processors 133 into the Neuron Input Namespace 185 of the data storage device 101. In response, the controller 151 of the data storage device 101 and/or the neural network accelerator 159 of the data storage device can generate the output of the artificial neural network (ANN) in the neuron output namespace 187 of the data storage device 101 to provide output data 305 for the processor(s) 133.

…The Office Action identifies “external memory” 108 shown in FIG. 1 of Ogale as being corresponding to the “data storage device” recited in claim 1. However, FIG. 1 of Ogale merely shows an “Object Positions Map” 110 in the “external memory” 108 of Ogale.

The Office initially notes the previous office action further indicates the neural network system may be taken as a data storage device as recited in the claims. While Applicant’s representative emphasizes the invention is drawn to a data storage device, the subject matter pointed to by Applicant’s representative suggests a data storage device as recited in the claims encompasses an artificial neural network system. Illustratively, any artificial neural network system appears to read on the argued subject matter to the extent an artificial neural network system takes as input data and produce as output results according to the particulars of the artificial neural network (see e.g., Specification [0013], Ogale COL 6 LINES 59-65). Whether an artificial neural network system is designated as a data storage device is insufficient to 
Applicant points to elements of FIG 17 and FIG 18, the claims do not specify numerous ones of the elements pointed to in the figures and therefore the figures do not correspond in scope to claimed subject matter. 
Further, Oagle discloses the memory interface, preprocesses the input image (see COL 10 LINES 50-60), and outputs the determination for more advanced vehicle related functions (see e.g., FIG 3: 314). The claims do not specify the metes and bounds of a data storage device. A memory interface is taken as constituting a part of a data storage device to the extent the memory interface forms a necessary component of a data storage device.
2nd ARGUMENT: 
In FIG. 1 of Ogale, the “Object Dector Neural Network 102” is located outside of the external memory 108. The Object Analysis 112 and its Neural Networks 114 are also located outside of the external memory 108. There is no indication that the computation of the neural networks 102 and 114 are performed in the “external memory 108”, in response to the input image being written into the “external memory 108” of Ogale. Thus, the Ogale is significantly different from what is recited in claim 1.
Further, Col. 8, lines 61-64, of Ogale states:

“.. a second neural network input that represents an object positions map 110 that identifies a set of positions of the input image 116 for none, one, or more objects shown in the input image 116...” (Col. 8, lines 61-64, Ogale)[Emphasis Added]

Therefore, the “object positions map 110” stored in the “external memory 108” is an input to a neural network in the Ogale, which does not correspond to the “model data” of an artificial neural network recited in claim 1.

The Office notes the claim does not further specify the metes and bounds of processors of the vehicle. As indicated above, the claims appear to be sufficiently broad to map on the reference in multiple ways based on the breadth and scope of the claims. The Object Detector Neural Network can be taken as a processor of the 
CONCLUSION 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20190205765 FIG 2: 131 Vehicle comprising computer system with ANN model.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173.  The examiner can normally be reached on MON THROUGH FRI 9:30 TO 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137